Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered July 16, 2008, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant waived his right to appeal and pleaded guilty to criminal possession of a controlled substance in the third degree as charged in a superior court information. In accordance with the plea agreement, he was sentenced as a second felony offender to five years in prison, to be followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon reviewing the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s *1333request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Peters, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.